TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 1, 2018



                                    NO. 03-18-00634-CV


                                  James McCoy, Appellant

                                              v.

            Dale Wainwright, Chairman of the Texas Board of Criminal Justice,
          and Kenneth Green, Disciplinary Captain of the Michael Unit, Appellees


            APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                   DISMISSED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the district court’s order denying “Plaintiff’s Motion to Extend Time to

File Motion to Reinstate or Alternatively Motion to Vacate,” entered on September 19, 2018.

Having reviewed the record, the Court consolidates this appeal into cause number 03-18-00518-

CV and dismisses this cause.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.